UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Commission File Number: 333-140438 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): oForm 10-KoForm 20-FoForm 11-K xForm 10-Q oForm N-SARoForm N-CSR For Period Ended:June 30, 2010 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: 1 PART I REGISTRANT INFORMATION Blue Earth Solutions, Inc. Full Name of Registrant Former Name if Applicable 13511 Granville Ave Address of Principal Executive Office (Street and Number) Clermont, Florida34711 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-(b), the following should be completed. (Check box, if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N- SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed as soon as possible; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 2 PART III NARRATIVE State below in reasonable detail the reasons why Form 10-Q, 20-F, 11-K, 10-K, N-SAR, or the transition report or portion thereof could not be file within the prescribed period. The Company's Quarterly Report on Form 10-Q for the three months endedJune 30, 2010 cannot be filed within the prescribed time period because the Company requires additional time for compilationof financial data and review to ensure adequate disclosure of certain information required to be included in the Form 10-Q. The Company’s Quarterly Report on Form 10-Q will be filed as soon as possible. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Patricia Cohen 729-0150 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). Yeso No x The Company’s Annual report on Form 10K dated 03/31/10 has not been filed because the Company needs more time to compile and record financial informationand to have its Annual Report on form 10K for the previous year 03/31/09 re audited due to the previous auditors registration with the PCAOB being revoked. (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes o Nox If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 3 Blue Earth Solutions, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 16, 2010 By: /s/ Patricia Cohen Patricia Cohen Chief Executive Officer 4
